DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a step of “determining a delta between the detected height and a height in a computer model defining layers of the block”, which represents an abstract idea, and then recites “compensating for the determined delta in subsequent cycles”, which does not appear to be a particular practical application.   
The limitation of determining a delta between the detected height and a height in a computer model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processes, as disclosed as “machine learning process” in claims 19 and 20. Nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses the user manually with a measurement tool or visually calculating the difference in height between the detected height and a height in a computer model. Similarly, the limitation of “compensation for the determined delta in subsequent cycles”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processes. For example, “compensating” in the context of this claim encompasses the user to adjust any of the parameters (compaction pressure, spreader height, support plate height, etc) in an 
The judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer model to define layers of the block for determining a delta and compensating for the determined delta based on a machine learning process disclosed in claims 19 and 20. The “determining” and “compensating” steps performed by a “machine learning process” are recited at a high-level of generality (i.e., generic machine learning process or computer model performing a generic computer function of determining and compensating data or height data in the instant application) such that it amounts no more than mere instructions to apply the exception using a generic computer component or process. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of using a computer model or a machine learning process to perform both the determining and compensating steps amounts to no more than mere instructions to apply the exception using generic computer processes. Mere instructions to apply an exception using generic computer processes cannot provide an inventive concept. The claim is not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 19-20, the instant specification does not provide any further explanation or working examples for one of ordinary skill in the art to alter the height of a spreader or converge the delta height towards zero using a machine learning process. Nothing in the instant specification discloses an algorithm, formula, program, flowchart, machine, or example that would provide sufficient detail to show that the inventor had possession of the invention of claims 19 and 20 at the time of filing. The specification does not appear to disclose the steps used in the machine learning process. In fact, it does not appear to have any additional information beyond what is in the claims. The claims merely specify a desired result, wherein a machine learning process alters the height of a spreader, but the specification does not provide sufficient detail nor describes how this function is performed or how the result is achieved. 
Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for controlling layer thickness during an additive manufacturing process using a pressing plate or optical sensors, does not reasonably provide enablement for “a machine learning process”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  
(B) The nature of the invention;  
(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)

The broadest reasonable interpretation of claims 19-20 encompasses a method for controlling layer thickness during an additive manufacturing process by altering the height of a spreader based on any kind or type of machine learning process. The specification discloses sufficient information for one of ordinary skill in the art to selectively print a layer pattern, spread a powder layer over the layer pattern, compact the powder layer, detect a height of the block after each layer by a pressing plate or optical sensors, and determine a delta between the detected height and a height in a model defining layers of the block (Fig 1, Fig 3, Fig 6A-6B, Paragraph [0041]-[0062]).  However, the specification does not provide direction on how to alter the height of the spreader based on a machine learning process. 
(A) The breadth of the claim allows for any machine or computer device that processes previous input or data to determine the next action or step, for example in this claim, “altering the height of a spreader” is the result of data being processed by a “machine learning process”. Paragraphs [0023], [0024], [0082], and [0084] of the instant specification are the only paragraphs that mention “a machine 
	(B) The claimed invention aims to control the thickness of each successive layer in a 3D printed object by an additive manufacturing process. The invention claims using a pressure sensor on a pressing plate or using optical sensors to detect a height of the 3D object while each layer is being printed and adjusts the height of the next printed layer by comparing the height of the object to height model data defined by a computer model. The height is adjusted by moving a build platform on which the 3D object rests or adjusting the height of a spreader that applies the next layer of powder material to form a layer of the 3D printed object. 
(C) As disclosed below in the rejection of claims 1, 9, and 14-21 under 35 U.S.C. 102(a)(2) as being anticipated by Sheinman (US 2017/0173696), Sheinman discloses a system for building a three-dimensional object (Claim 1) comprising a controller for adjusting height of a building tray in a subsequent layer responsive to a thickness of the layer after a compaction step (i.e., a method for dynamically controlling layer thickness during an additive manufacturing process) (Claim 7). Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., delta between the detected height and a height in a computer model defining layers of the block) (Paragraph [0092]). In regards to “a machine learning process”, Examiner interprets the lookup tables stored in memory to control adjustments in layer thickness to read on a machine learning process. 
	(D)-(E) One of ordinary skill in the art would interpret the controller and lookup tables stored in memory of Sheinman of one of the numerous types of machine learning processes. A machine learning 
(F)-(H) The number of working examples in the specification are very narrow compared to the wide breath of the claim.  There are no further details or working examples in the specification that would enable one skilled in the art to apply a “machine learning process” in order to adjust the height of a spreader as claimed. In addition, there is no guidance provided by Applicant as to what device or distinct method steps would constitute a “machine learning process”. Furthermore, the amount of experimentation by one of ordinary skill in the art to use the entire scope of the claimed invention would be undue due to the wide breath of the claimed “machine learning process”, the lack of working examples, as well as the lack of direction provided by Application required to practice the claimed “machine learning process”. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention recited in the claims 
At the time of filing, the state of the art was such that a person of ordinary skill in the art would not have been able to alter the height of a spreader based on a machine learning process without undue experimentation. Machine learning processes are used in a wide number of applications and industries, and one skilled in the art would not be able to determine a machine learning process for adjusting the height of a spreader in an additive manufacturing process based on the instant specification.  Thus, the disclosed “machine learning process” does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of the claim(s).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “compensating for the determined delta in subsequent cycles” in Claim 1 renders the claim indefinite and unclear. This limitation is not clearly defined in the claims or specification of the instant application. It is unclear based on the claims and specification how the determined delta is “compensated”. The instant application does not defined how a defined delta is “compensated”. For example, the defined delta could be compensate by adjusting the pressure applied on subsequent layers or the amount of powder spread onto the next layer can be reduced or increased. The phrase “compensating for the determined delta in subsequent cycles” does not claim a positively recited step to generate a result, therefore this limitation is unclear and indefinite. 
Claims 2-21 are rejected based on dependency to claim 1 above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 9 and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sheinman (US 2017/0173696 A1), as provided in IDS dated 7/16/2020. 
Regarding claim 1, Sheinman discloses a system for building a three-dimensional object (Claim 1) comprising a controller for adjusting height of a building tray in a subsequent layer responsive to a thickness of the layer after a compaction step (i.e., a method for dynamically controlling layer thickness during an additive manufacturing process) (Claim 7). Sheinman discloses spreading a layer of powder on a building tray (i.e., spreading a powdered layer) with a roller (Paragraph [0062]); printing a mask pattern (i.e., selectively printing a layer pattern), wherein the mask pattern is defined by mask pattern data defining a shape of the three dimensional object (i.e., building a block including an object with layers of powder material) (Claim 20), compacting the layer prior to the sintering and after the printing of the layer (i.e., compacting the powder layer with the layer pattern) (Claim 24), and repeating the spreading printing and sintering steps until the three dimensional object is completed (Claim 20). Sheinman discloses that a thickness of a layer after compaction is monitored (i.e. detecting a height of the block after each layer is compacted) and the defined volume dispensed by a powder dispensing station is adjusted in response to a thickness of the compacted layers (Paragraph [0077]-[0078]). Sheinman discloses that the high of the object or the height of one or more layers of the object as it is being built, is detected, determined and/or sensed at the compaction station (i.e., detecting a height of the block after each layer is compacted) (Paragraph [0092]). Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses that the controller 300 uses one or more lookup tables 
Regarding claim 9, Sheinman discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (i.e., pressing the powder layer against the pressing plate with a defined compaction pressure) (Paragraph [0085]-[0089]). 
Regarding claim 14, Sheinman discloses that the height of the build table 200 is adjusted up/down with a Z stage (i.e., Z carriage), wherein a thickness of a layer after compaction is monitored and a height of table 200 is adjusted to alter a thickness of a current layer to compensate for drifts in layer thicknesses of one or more previous layers (i.e., height of the block is detected based on a detected height of the Z carriage) (Paragraph [0078]). 
Regarding claim 15, Sheinman discloses a controller 300 (Fig.2) that monitors the height and/or the change in height (i.e., delta) and provides input to a powder dispensing station or tray to adjust layer thickness in order to compensate for a drift (i.e., delta) from a desired height and/or change in height (i.e., compensating for the determined delta in subsequent cycles) (Paragraph [0092]). Sheinman discloses a thickness of a layer after compaction is monitored and a height of table 200 is adjusted to alter a thickness of a current layer to compensate for drifts in layer thicknesses of one or more previous layers (i.e., thickness of a single layer is defined as a difference between the detected height of the block over two consecutive cycles) (Paragraph [0078]).
Regarding claim 16, Sheinman discloses a spreading station that includes a motorized roller that moves back and forth for spreading an even layer of powder, wherein the height is adjusted to obtain a defined layer thickness to compensate for drifts in layer thicknesses of one or more previous layers (Paragraph [0078]). 

Regarding claim 18, Sheinman discloses that the height is adjusted up and down to obtain a defined layer thickness after each compaction step and is adjusted to alter a thickness of a current layer to compensate for drifts in layer thickness of one or more previous layers (Paragraph [0078]). 
Regarding claim 19, Sheinman discloses that the controller 300 uses one or more lookup tables stored in memory to control adjustments in layer thicknesses (i.e., machine learning process) (Paragraph [0092]).
Regarding claim 20, Sheinman discloses that a thickness of a layer after compaction is monitored and a height of a table is adjusted to alter a thickness of a current layer to compensate for drifts (i.e., converge the delta toward zero) in layer thicknesses of one or more previous layers (Paragraph [0078]). 
Regarding claim 21, Sheinman discloses that the ink applied by the printer can include heat insulating material suspending in a liquid carrier (i.e., thermal ink) (Paragraph [0066], [0082). Sheinman discloses a powder that is a metal powder (Paragraph [0025]) and discloses a mask patter layer defined by mask pattern data defining a shape of the three dimensional object (i.e., green compact) (Claim 20, 24, 25). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Kerekes (US 2002/0104973 A1), as provided in IDS dated 7/16/2020.
Regarding claim 3, Sheinman is silent in regards of using one or more optical sensors to detect the height of the block.
	However, Kerekes discloses a closed loop selective deposition modeling apparatus having a surface scanning system (i.e., optical sensors) for actively monitoring the surface height of a three-dimensional object as it is being built by selectively dispensing a build material (Abstract). Kerekes discloses that the scanning system produces a response indicative of the surface condition of the object, which is processed to produce feedback data to dimensionally normalize the layer of the object being formed (Abstract). Kerekes discloses that the scanning system has a detector that has at least one 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Sheinman by further including the surface scanning system comprising optical sensors in order to dimensionally normalize each layer of build material so that the portion of the layer achieves a desired thickness, flatness, and/or shape, as taught by Kerekes above (Paragraph [0040]). 
	Regarding claim 4, Sheinman modified by Kerekes discloses a detector that has a plurality of sensors that produce a response when energized by scattered light (Kerekes; Claim 25, paragraph [0048]).
	Regarding claim 5, Sheinman modified by Kerekes discloses that the sensor measures the height of the object by taking representative sample point locations, on average, to monitor the surface of each layer (Kerekes; Paragraph [0050]). 
	Regarding claim 6, Sheinman modified by Kerekes discloses that a scanning system allows for dimensionally normalizing a layer of build material so that the portion of the layer achieves a desired thickness, flatness, and/or shape (Kerekes; Paragraph [0040]).
	Regarding claim 7, Sheinman modified by Kerekes discloses a closed loop SDM method that monitors the surface of a layer to produce a height data signal, processing the height data signal to produce feedback data, and utilizing the feedback data to selectively dispense the build material at desired locations on the layer (Kerekes; Paragraph [0044]). 
	Regarding claim 8, Sheinman modified by Kerekes discloses a plurality of sensors that reside on a focal plane 62 located with the detector 56 (Kerekes; Paragraph [0048], Fig 6). Kerekes discloses . 
Claims 2 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Hanson et al (US 2013/0077996 A1), hereinafter “Hanson”.
Regarding claims 2 and 10, Sheinman is silent in regards to detecting a height of the block by pressing the block against a pressing plate at a defined pressure. 
However, Hanson discloses an additive manufacturing system for printing a three-dimensional part using electrophotography comprising a rotatable photoconductor component, first and second development stations to develop layers of materials on a surface, and a platen configured to operably received the developed layers in a layer-by-layer manner to print the three-dimensional part (Abstract). Hanson discloses one or more feedback process control loops to monitor and adjust the height of platen 316 based on measured pressures between transfer drum 314 and platen 316 (Paragraph [0105], Fig. 6). In Fig. 6 of Hanson, a 3D part 318 and support structure 319 is shown on top of platen 316, which can be moved up and down via plate 360. Hanson teaches that the height of the 3D part can be detected by the pressure sensed between transfer drum 314 and platen 316 (Paragraph [0105]). As disclosed above in claim 9, Sheinman discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (i.e., pressing the powder layer against the pressing plate with a defined compaction pressure) (Sheinman; Paragraph [0085]-[0089]). The building tray and die or surface of Sheinman is similar to the transfer drum 314 and platen 316 of Hanson, while pressure is applied to both 3D objects. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have further modified the building tray and die surface of Sheinman to include 
Regarding claim 11, Sheinman modified by Hanson discloses that after compacting each layer of the 3D object, the build tray can be lowered (Sheinman; Paragraph [0085]-[0089]). It is obvious to one of ordinary skill in the art that compacting an object increases the pressure of the object, therefore it is known that residual stresses of the 3D object will be reduced when the build tray on which the 3D object is being compacted between the tray and a die surface is lowered. 
Regarding claim 12, Sheinman modified by Hanson discloses a compaction process for each layer wherein a piston elevates or lowers a work platform or building tray towards a die or surface (i.e., pressing plate) and applies a pressure of up to 100 MPa to compact a powder layer (Sheinman; Paragraph [0085]-[0089]), which overlaps with the instantly claimed pressure, “the defined pressure for measuring a height of the block is between 0.1 to 1 MPa”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sheinman (US 2017/0173696 A1), and in view of Grach et al (WO 2017/179052 A1), hereinafter “Grach”.
Regarding claim 13, Sheinman discloses that the applied compaction pressure provides for removing air, bringing the powder layer past its elastic state so that permanent deformation of the layer is achieved, and reducing thickness of the layer (Paragraph [0088]). Sheinman discloses that increasing compaction strength can increase the density and mechanical strength of a 3D printed object (Paragraph [0067]). Sheinman is silent in regards to a compaction pressure applied between 250MPa and 300 MPa. 
However, Grach discloses a system for building a three dimensional green compact comprising a printing station configured to print a mask pattern on a building surface; a powder delivery station; a die compaction station; and a stage configured to repeatedly advance a building tray to each of the above stations to build a plurality of layers that together from the three dimensional green compact (Abstract). Grach discloses a compaction unit that applies up to 300 MPa of pressure and discloses that the green compact may be compacted again in a second compaction station at a higher pressure (Page 13). The second compaction station operates at a compaction pressure between 150 to 350 MPa that finalizes the compaction of the green compact (Page 14). Grach discloses that the compaction strength applied in the compaction process is defined to provide permanent deformation of the powder layer and improves the density and mechanical strength of the object (Page 14). Grach discloses that compaction promotes bonding, increases thermal conductivity of the powder layer, allows for more uniform sintering, and prevents layer separation that may occur after sintering (Page 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied a compaction pressure of up to 350 MPa, as taught by Grach, to the powder layer of Sheinman, in order to improve density and mechanical strength, promote bonding, increase thermal conductivity of the powder layer, allow for more uniform sintering, and prevent layer separation as taught by Grach above (Page 13-14). Sheinman modified by Grach teaches a compaction pressure of up to 350 MPa, which overlaps with the instantly claimed range of between 200 and 300 MPa. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734